DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment filed 03/04/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a proximity sensor which apply the theory of photoelectric and light rangefinder (see Proximity sensor, photoelectric Sensor and Light Rangefinder principle)”.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably claims 1-14, the applicant has amended the specification to describe the claimed “at least one proximity sensor” as “a proximity sensor which apply the theory of photoelectric and light rangefinder (see Proximity sensor, photoelectric Sensor and Light Rangefinder principle)” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention because the content of the amendment is not described in the application as originally filed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US 9,207,760; already of record).
Regarding claims 1 and 8, Wu discloses, a detection system and method (Figs. 1A-9 and 11-12) comprising: 

at least one fixing mechanism (100) that firmly connects the proximity sensor with the head; 
at least one non-transitory computer-readable media (Col. 18, line 49-Col. 19, line 40); 
program instructions (Col. 18, line 49-Col. 19, line 40), which are stored in the non-transitory computer-readable medium and can be processed by at least one processor to perform functions (Col. 18, line 49-Col. 19, line 40) comprising: 
monitoring the change of the distance between the proximity sensor (122, 136, 202, 204) and at least one eye area of head by the proximity sensor, wherein the proximity sensor is used to generate the number of reflected light pulse counts (Col. 7, lines 64-65 and 202) representing the distance between the proximity sensor and the eye area (Col. 3, lines 3-12 and 902); and 
detecting eyelid opening and closing according to the number of reflected light pulse counts (Col. 9, line 47-Col. 10, line 16), wherein the detection of eyelid opening and closing is comprising determining the corresponding particular eye opening and closing state by the number of reflected light pulse counts (Col. 9, line 47-Col. 10, line 16); and 
causing at least one computing action to be performed based on the particular eye opening and closing state (Col. 11, line 11-Col. 12, line 67 and 1100, 1200).
Regarding claims 3 and 10, Wu discloses, at least one wireless transmission function generating the wireless signal to at least one device (Col. 4, lines 31-45); and wherein the computing action is further combined with the wireless transmission function (Col. 4, lines 31-45).
Regarding claims 4 and 11, Wu discloses, the proximity sensor is further comprising: generating ambient light intensity data representing at least one type of eye environment (Col. 7, 
Regarding claims 6 and 13, Wu discloses, detecting eyelid opening and closing is further comprising: determining at least one corresponding particular eye event within the number of reflected light pulse counts (Col. 16, lines 10-44 and see 906), wherein determining the particular eye event comprising: calculating the time duration data based on the particular eye opening and closing state (Col. 16, lines 10-44 and see 906); and determine the corresponding particular eye event in the time duration data of the particular eye opening and closing state (Col. 16, lines 10-44); and the computing action to be performed further comprising: at least one computing action to be performed based on the particular eye event (Col. 16, lines 10-44 and see 906).Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 9,207,760; already of record) as applied to claims 1 and 8 above, in view of Torch (US 6,542,081).
Wu remains as applied to claims 1 and 8 above.

Torch teaches, from the same field of endeavor that in a detection and control method (Fig. 13) that it would have been desirable to make the at least one computing action to be performed further comprising: at least one axis motion sensor (852a, b) monitoring the movement of the head, wherein the axis motion sensor is used to generate the data of axis change representing the movement of the head (Col. 18, lines 66-67 and Col. 19, lines 1-11); and wherein the particular eye opening and closing state which is further combined with the movement of the head (Col. 18, lines 66-67 and Col. 19, lines 1-11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the at least one computing action to be performed further comprising: at least one axis motion sensor monitoring the movement of the head, wherein the axis motion sensor is used to generate the data of axis change representing the movement of the head; and wherein the particular eye opening and closing state which is further combined with the movement of the head as taught by the detection and control method of Torch in the detection and control method of Wu since Torch teaches it is known to include these features in a detection and control method for the purpose of providing an efficient and effective detection and control method.

Claims 5, 7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 9,207,760; already of record) as applied to claims 1 and 8 above, in view of Zakharov et al. (US 2021/0345912).
Wu remains as applied to claims 1 and 8 above.
Wu does not disclose the proximity sensor is further comprising: generating ambient light intensity data representing at least one type of eye environment, and the type of eye environment is detected based on the ambient light intensity data, wherein the detection the type of eye environment is further comprising: determining the corresponding outdoor and indoor environments in the light intensity data; and wherein the particular eye event is detected, which is further combined with the type of eye environment.
Zakharov teaches, from the same field of endeavor that in a detection and control method (Figs. 2-3) that it would have been desirable to make the proximity sensor (130, 132, 134) is further comprising: generating ambient light intensity data representing at least one type of eye environment (Para. 0066), and the type of eye environment is detected based on the ambient light intensity data (Para. 0066), wherein the detection the type of eye environment is further comprising: determining the corresponding outdoor and indoor environments in the light intensity data (Para. 0066); and wherein the particular eye event is detected, which is further combined with the type of eye environment (Para. 0066).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the proximity sensor is further comprising: generating ambient light intensity data representing at least one type of eye environment, and the type of eye environment is detected based on the ambient light intensity data, wherein the detection the type of eye environment is further comprising: determining the corresponding .
Response to Arguments
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        03/20/2022